DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: at the begging of the specification, at [0001], the continuing data needs to be updated, such as the Application No. 16/716,997 is now US patent 11,247,298.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Evans et al (US 10,690,821).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Evans et al disclose a process of forming a plurality of gratings including the steps of depositing a patterned hard mask 410 over a grating layer 407; forming a mask 420 over the optical grating layer 407 and the hardmask 410.  In some embodiments, the mask 420 is a "soft" mask formed over just a portion of the optical grating layer 407 and the hardmask 410.  For example, the mask 420 may be formed over the hardmask elements 410A-410C, while the hardmask elements 410D-410F remain uncovered and exposed.  In non-limiting embodiments, the mask 420 may be a photoresist-type material formed over the diffracted optical element 400 using 3-D printing (col.7, lines 14-63); the diffracted optical element 400 is then etched 425.  In some embodiments, the etch 425 is an angled ion etch, wherein the angled ion etch is performed by a reactive ion beam.  The substrate may be scanned along a scan direction with respect to the reactive ion beam.  During the etch process, the hardmask 410 functions as a pattern guide for formation of the slanted grating structures.  In examples where the mask 420 has also been patterned, the mask 420 also acts as a pattern guide for formation of the slanted grating structures; and in Figure 5, a diffracted optical element 500 over a series of etch cycles according to embodiments of the present disclosure will be described.  At process point (PP) 1, the mask 520 is formed over just a first portion 505 of the optical grating layer 507 and the hardmask 510.  As shown, the hardmask elements 510E-510G above a second portion 506 of the optical grating layer 507 remain exposed (col.8, lines 15-65), wherein, the mask 420 and the 520 resemble as the claimed “protective material”; and depositing the protective material on at least a portion an unprotected region (413 and 514A, shown in Figures 4 and 5, respectively); and depositing protected regions that is protected by the hardmask patterns (410, 520).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,823,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the sacrificial of the patent ‘888 reads on the claimed protective material of the etched optical grating of the patent ‘888 broadly encompasses the instant invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,247,298 (herein after patent ‘298) in view of Van Laere et al (US 2007/0263973). The difference between the instant invention and the patent ‘298 is that the at least one of the plurality of gratings has an angle of about 5 to 85 degree.
However, in the same field of endeavor, Van Laere et al disclose a process of forming a plurality of gratings on a substrate including the steps of depositing a hardmask on the substrate comprising the waveguide; providing a resist layer on the hardmask; defining in the resist layer a pattern comprising a plurality of openings, the plurality of openings being located in the coupling region, at least part of the plurality of openings being arranged successively in the propagation direction of the waveguide [0025]; and such process steps forming a plurality of slanted slots 10 by directing radiation beam (20) [0061],[0062], Figures 6d-6f ; and aforesaid resist layer resemble as the claimed “protective material”. Van Laere et al disclose that in case of angled etching, slanted slots 10 are formed, i.e., the sidewalls of the slots 10 form a first predefined angle with the waveguide plane.  In embodiments of the present invention, this first predefined angle may be in the range between 30 and 60 degrees [0065],[0067].
It is noted that reference Van Laere et al fail to teach applicant’s “entire” claimed range of 5-85 degree. 
However, Van Laere et al teach a range of 30-60 degrees, which overlaps applicant’s claimed range. As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any value which overlaps applicant’s value of 5-85 degrees, including the overlapping portion of the range disclosed by Van Laere et al, because it has been held that overlapping ranges are held to be obvious. MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Van Laere et al’s teaching of the grating structure having an angle into the instant invention for achieving a desired grating structure as taught by Van Laere et al.	
Additionally, it would have been a simple substitution of known technique as suggested by Van Laere et al.

Conclusion
The prior art made of record, listed in the PT)-892 and not relied upon is considered pertinent to applicant's disclosure. Coluburn et al (US 2019/0324202) disclose a process of manufacturing an optical grating structure having a variable etch depth [0019]; wherein the process comprises disposing a gray-scale photoresist (332) between portions of a patterned hardmask (306) [0046]-[0049]; and aforesaid gray-scale photoresist (the photoresist, herein after) resemble as the claimed “protective material”, wherein the optical grating 372 is formed by nano-imprinting using a nano-imprint mold (358) (see Figure 3C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713